DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claim(s) 1-11 in the reply filed on 02/10/2022 is acknowledged.
The traversal is on the ground that it would not be unduly burdensome for the Examiner to search and examine all of the claims presented (Remarks, page 1).
This is not found persuasive because the non-elected apparatus claims would require a difference class and text search with respect to the controller limitations.
The restriction requirement mailed 12/10/2021 is still deemed proper and is therefore made FINAL. Claim(s) 12-20 are withdrawn from further consideration 
Response to Amendment
The Amendment filed 07/29/2022 has been entered.  Claim(s) 12-20 were previously withdrawn. No new claims have been added.  Accordingly, claim(s) 1-20 are currently pending in the application.  

Response to Arguments
Applicant’s arguments filed 07/29/2022, with respect to claim(s) 1 have been fully considered but they are not persuasive. 
Applicant asserts that Priebe is only applicable to 2D printing (Remarks, page 2). Applicant asserts that Priebe fails to teach or suggest "heating apart build surface of the 3D part by impinging a first heat transfer liquid toward the part build surface to transfer heat to the part build surface" (Remarks, page 2).  Applicant asserts that there is no motivation to combine Chillscyzn with Priebe since Chillscyzn is directed towards a method of electrophotography-based additive manufacturing in which layers of part and support materials must be cleanly released from a transfer medium onto a part surface to build a 3D part (Remarks, page 3). However, one of ordinary skill in the art would have found it reasonably pertinent to the particular problem with which the applicant was concerned (impinging a first heat transfer liquid toward the part build surface to transfer heat to the part build surface) to look to Priebe which teaches impinging a warmed heating liquid onto a surface to raise the temperature of the surface ([0109]).  Although Chillscyzn teaches a 3D printing method, one of ordinary skill in the art would have looked to Priebe for a method of impinging a warmed liquid onto a 2D surface with a reasonable expectation of success that such method would to raise the temperature on a 3D printing surface as well. 
Applicant asserts that Priebe further fails to teach or suggest "repeating sequentially for each subsequent one of the developed layers the steps of heating the part build surface by impinging the first heat transfer liquid toward the part build surface" (Remarks, page 2). However, Chillscyzn teaches repeating the same process for each subsequent layer of a 3D part ([0077]).
Accordingly, based upon the reasons stated above, the rejection of claim(s) 1 is maintained. Additionally, the rejection of claim(s) 2-11 is also maintained as being dependent upon claim(s) 1, which has been properly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chillscyzn (US 2013/0075013) in view of Priebe (US 2014/0119796).
Regarding claims 1-4, Chillscyzn teaches a method of electrophotography-based additive manufacturing (method for printing a three-dimensional (3D) part) ([0036]). EP engine 12 (electrostatographic engine) is configured to develop successive layers 28 of a thermoplastic-based powder using electrophotography (developing layers of a powder material using at least one electrostatographic engine) ([0046]).
 Chillscyzn teaches that the developed layers 28 of the thermoplastic-based powder are then rotated to a first transfer region in which layers 28 are transferred from EP engine 12 to press belt 14 (transfer medium) (transferring the developed layers from the at least one electrostatographic engine to a transfer medium) ([0047]).
Chillscyzn teaches that heater 32 is one or more heating devices configured to heat layers 28 to at least a fusion temperature of the thermoplastic-based powder prior to reaching press plate 20 (heating a part build surface of the 3D part) ([0050]). The fusion temperature is a temperature that sufficiently melts the thermoplastic-based powder to a fusable state for subsequent transfusion (heating the part build surface of the 3D part to a temperature within a range between a temperature at which the material flows and a thermal-degradation kinetics threshold) ([0051]).
Chillscyzn teaches that press plate 20 is an example heateable element or heatable layer transfusion element, which is configured to press belt 14 and a given heated layer 28 downward against 3D part 22 and build platform 18 during each transfusion step (pressing one of the developed layers on the transfer medium into contact with the part build surface) ([0057]). The particular pressure applied during each transfusion step is desirably high enough to adhere the heated layer 28 to the previously-transfused layer 28 or to build platform 18, allowing the polymer molecules to at least partially interdiffuse (pressing the one of the developed layers on the transfer medium into contact with the flowable part build surface to place the flowable surface into intimate contact with the one of the developed layers) ([0058]).
Chillscyzn teaches that one or more air knives 42 or other cooling units, where air knife 42 is an example cooling unit, are configured to blow localized cooling air to the top layers of 3D part 22 (cooling the new part build surface) ([0062]).
Chillscyzn teaches that after the layer 28 is transfused and cooled, the same process may then be repeated for layer 28a, and each subsequent layer for 3D part 22 (repeating sequentially for each subsequent one of the developed layers the steps of heating, pressing, and cooling) ([0077]).
Chillscyzn does not specify heating a part build surface of the 3D part by impinging a first heat transfer liquid toward the part build surface.
However, reasonably pertinent to the particular problem with which the applicant was concerned (impinging a first heat transfer liquid toward the part build surface to transfer heat to the part build surface), Priebe teaches a method wherein a liquid-delivery system 520 impinges warmed heating liquid 415 onto surface 542 of receiver medium 42 (impinging the first heat transfer liquid directly onto the part build surface to transfer heat) ([0109]). MPEP 2141.01(a).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the method taught by Chillscyzn to heat a part build surface of a 3D part by using liquid-delivery system to impinge warmed heating liquid onto a surface in order to raise a temperature of a material to fix it or assist in fixing it onto a receiver medium ([0109]).
The limitations “to transfer heat to the part build surface,” “thereby heating the one of the developed layers to a flowable state by conduction from the part build surface to form a new part build surface,” “to remove heat energy,” “to form the 3D part in a layer-by-layer manner,” “to form a flowable part build surface,” “transfers heat into layers of the 3D part adjacent the part build surface” are a recitation of intended result of the process steps of “heating,” “pressing,” and “cooling.” A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. MPEP 2114.04(I).
Regarding claims 5-6, as applied to claim 1, Priebe teaches a method wherein the heating liquid 415 can a bismuth alloy (liquid metal alloy) ([0091]). The heating liquid contacts the material using a fountain such as pump 724 (solder fountain) as shown in Figure 7 (Fig. 7; [0066] and [0121]-[0122]). Priebe teaches a wave-soldering technique wherein a wave-forming system 722 with a nozzle 723 fed by pump 724 forms stationary wave 725 on top surface 716 of warmed heating liquid 415 in tank 721 (impinging the liquid metal alloy toward the part build surface comprises heating the part build surface of the 3D part using a solder fountain) (Fig. 7; [0121]-[0122]). 
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the method taught by Chillscyzn in view of Priebe by selecting the bismuth allow as taught by Priebe since the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP 2144.07. 
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the method taught by Chillscyzn in view of Priebe by including a wave-forming system comprising a solder pump as taught by Priebe to obtain the temperature of the heating liquid required for a desired rate of moisture egress from the receiver medium. ([0066]).
Regarding claims 7-8, as applied to claim 1, Priebe teaches a method wherein a media-transport system such as rotatable members 790 in the form of belts or drums transports receiver medium 42 along transport path 795 over the top of warmed heating liquid 415 so that one or more peak(s) of stationary wave 725 impinge on a lower surface 543 of receiver medium 42 ([0123]). Fig. 7 shows the impinging the bismuth alloy 415 (first heat transfer liquid) directly onto the lower surface 543 of receiver medium 42 (medium) in contact with the build surface located on upper surface 542 (Fig. 7). Fig. 7 shows impinging bismuth alloy 415 (first heat transfer liquid) directly onto the underside of the rotatable members 790 (belt) interposed between bismuth alloy 415 and the build surface located on upper surface 542 (Fig. 7).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the method taught by Chillscyzn in view of Priebe to by impinging the bismuth allow directly onto a belt located between the allow and the build surface as taught by Priebe to obtain the temperature of the heating liquid required for a desired rate of moisture egress from the receiver medium. ([0066]).94A1
Claim(s) 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chillscyzn (US 2013/0075013) in view of Priebe (US 2014/0119796), as applied to claim 1, Jessen (WO-2016184994-A1).
Regarding claim 9, as applied to claim 1, Chillscyzn teaches that one or more air knives 42 or other cooling units, where air knife 42 is an example cooling unit, are configured to blow localized cooling air to the top layers of 3D part 22 (cooling the new part build surface) ([0067]).
Chillscyzn in view of Priebe does not specify impinging a second heat transfer liquid toward the new part build surface.
However, in the same field of endeavor, additive manufacturing, Jessen teaches a method wherein the circulation of cooled fluid (second heat transfer liquid) and wherein a cooler unit may remove heat when the product and/or build surface is brought into contact with said fluid (impinging a second heat transfer liquid toward the new part build surface to transfer heat from the new part build surface) (page 9, lines 10-14). 
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify Chillscyzn in view of Priebe by substituting the cooling unit in the form of an air knife as taught by Chillscyzn with the cooling unit for the circulation of cooling fluid as taught by Jessen in order to remove heat when the product and/or build surface is brought into contact with the cooling fluid (page 9, lines 10-14).
Regarding claim 11, as applied to claim 9, Chillscyzn in view of Priebe and Jessen does not specify nor impinging the second heat transfer liquid onto the new part build surface using a fountain cooler.
However, Priebe teaches a method wherein the heating liquid contacts the material using a fountain such as pump 724 (fountain cooler) as shown in Figure 7 (Fig. 7; [0066] and [0121]-[0122]). 
Although Chillscyzn in view of Priebe and Jessen does not specify nor impinging the second heat transfer liquid onto the new part build surface using a fountain cooler, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the method of Chillscyzn in view of Priebe and Jessen by duplicating the pump taught by Prieve in order to apply the cooled fluid taught by Jessen, since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(B).
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chillscyzn (US 2013/0075013) in view of Priebe (US 2014/0119796) and Jessen (WO-2016184994-A1), as applied to claim 9, and in further view of Gandhi (US 2017/0113405).
Regarding claim 10, as applied to claim 9, Chillscyzn in view of Priebe and Jessen does not specify wherein the second heat transfer liquid comprises at least one of water, Freon, oil, liquid nitrogen, mercury and gallium.
However, in the same field of endeavor, cooling in additive manufacturing, Gandhi teaches a method wherein cooling the deposited material to reach the second predetermined temperature using a medium, such as air, water, or Freon (Freon) ([0030]).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the method of Chillscyzn in view of Priebe and Jessen by substituting the cooling fluid taught by Jessen with the Freon taught by Gandhi since the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP 2144.07. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAMEL M NELSON/Examiner, Art Unit 1743    

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743